

EXHIBIT 10.7


STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (this "Agreement”), dated December 16, 2009,
between Terra Energy & Resource Technologies, Inc., a Delaware corporation
(“Seller”), and Barbolin, Shapiro & Partners Establishment, a Liechtenstein
company ("Purchaser").


WITNESSETH:


WHEREAS, Purchaser seeks to acquire oil and gas properties in the United States;


WHEREAS, Terra Insight Corporation, a Delaware corporation ("TIC"), by itself
and/or through its direct and indirect subsidiaries ("TIC Entities") has engaged
in oil and gas operations and analysis of certain territories within the States
of Texas and Nevada (collectively, the "Lease Activities");


WHEREAS, Seller is the sole stockholder of TIC;


WHEREAS, Purchaser seeks thereby to acquire, through the purchase of control
over TIC, access to, among other assets, certain analysis and studies made or
owned by TIC and the TIC Entities, particularly with respect to the Lease
Activities;


WHEREAS, Purchaser seeks to purchase of 100% of the issue and outstanding common
stock of TIC, as a result of which Purchaser would acquire control of TIC and,
thereby, gain access to and control of all of the TIC assets, business and
liabilities, including ownership of the TIC Entities, through the purchase of
all of the equity ownership of TIC from Seller, and ownership of certain
analysis and studies related to the Lease Activities;


WHEREAS, the parties have reached an understanding with respect to the sale and
purchase of all the outstanding equity of TIC;


NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and agreements contained herein, the
parties hereto hereby agree as follows:


1.           Sale of corporate shares.  Seller shall sell to Purchaser, at the
purchase price set forth in Section 2 below, all of the issued and outstanding
shares of TIC.


2.           Purchase price.  The price shall be (a) $100 in cash, and (b) a 2%
overriding royalty interest in all oil, gas, and any and all other hydrocarbon
or nonhydrocarbon substances, whether similar or dissimilar, and revenues
therefrom, which may be produced, extracted, saved and/or sold or result from
the lands covered by the Lease Activities, payable in the event that Purchaser
or any of its related parties pursue leases or licenses, or receive
consideration of any kind from transactions of any kind with respect to such
lands within the next seven years.  The royalty right shall terminate on the
tenth year anniversary date of this Agreement.

 
 

--------------------------------------------------------------------------------

 

3.           Closing.  The closing of the sale shall take place on December 28,
2009 or as soon as practicable thereafter at the offices of Seller.


4.           Representations and warranties of Seller.  Seller hereby
acknowledges, represents, warrants and agrees as follows:


(a)           TIC is a corporation organized under the laws of the State of
Delaware.  TIC is the 100% equity owner of Terra Resources, Inc., a Delaware
corporation ("TRI").  TRI is the 100% owner of Terra Resources Operations Co.,
Inc., a Texas corporation ("TROC").  TRI is the 95% owner of Namterra Mineral
Resources (Proprietary) Limited, a Namibia entity, which applied for dissolution
("Namterra").  TRI is the general partner and sole partner of Tierra Nevada
Exploration Partners, LP, a Delaware limited partnership ("TNEP"), and of
TexTerra Exploration Partners, LP, a Delaware limited partnership
("TexTerra").  TRI, TROC, Namterra, TNEP and TexTerra collectively constitute
the "TIC Entities".  The nature of activities engaged by the TIC Entities have
been described in Seller's reports filed with the Securities and Exchange
Commission.  No representations or warranties are made as to good standing
status of the TIC Entities.


(b)           The authorized capital stock of TIC consists of 50,000,000 shares,
having a par value of $0.0004 per share, of which 45,000,000 shares are
classified as common stock and 5,000,000 shares are classified as “blank check”
preferred stock.   TIC has 10,000,000 shares of common stock outstanding, all
fully paid and non-assessable, and TIC has no shares of preferred stock issued
or outstanding.  There are no outstanding options, warrants or calls pursuant to
which any person has the right to purchase any authorized and unissued common
stock or preferred stock of  TIC.  The organizational structure and ownership of
the TIC Entities are as set forth in the organizational documents provided to
Purchaser in connection with this Agreement.


(c)           Seller represents and warrants that it is the owner, free and
clear of any encumbrances, of all of the outstanding shares of TIC.  Seller has
full right and authority to transfer said shares to Purchaser, and there are no
other shares of TIC owned or claimed by any other person or entity.  Seller
represents and warrants that it is the sole equity stockholder or partner of all
of equity and/or interests of the TIC Entities as set forth in the
organizational documents provided to Purchaser in connection with this
Agreement.


(d)           Seller has delivered to Purchaser copies of the following
financial statements of TIC and the TIC Entities, all of which are substantially
true and complete throughout the period indicated: (i) balance sheets and profit
and loss statements as of December 31, 2008; and (ii) balance sheets and profit
and loss statements as of September 30, 2009.  Seller shall also provide balance
sheets and profit and loss statements as of the closing.


(f)           Seller does not know or have reasonable grounds to know of any
basis for the assertion against TIC and the TIC Entities, as at the date hereof,
of any liability of any nature or in any amount not fully reflected or reserved
against in the financial statements provided to Purchaser or otherwise disclosed
to Purchaser.

 
 

--------------------------------------------------------------------------------

 

(g)           Since December 31, 2008, there has not been (i) any change in
TIC's or the TIC Entities' financial condition, assets, liabilities, or
business, other than changes in the ordinary course of business, none of which
has been materially adverse, or due to the expiration of leases/licenses.


(h)           Seller makes no representations of any kind as to what amount of
value, if any, that assets or liabilities of TIC or the TIC Entities has or may
have, and Purchaser understands that Purchaser is not relying on any
representation as to amount or value that may hereafter be realized or occur in
respect thereto.


5.           Representations and warranties of Purchaser.  Purchaser hereby
acknowledges, represents, warrants and agrees as follows:


a.           Purchaser and Purchaser's attorney, accountant and/or tax advisor,
if any (collectively, the "Advisors") have conducted an independent
investigation of TIC and the TIC Entities, received all documents requested by
Purchaser, have carefully reviewed them and understand the information contained
therein, and Purchaser and the Advisors, if any, have had access to the same
kind of information which would be available in a registration statement filed
by TIC or the TIC Entities under the Securities Act.  Purchaser acknowledges
that all documents, records and books pertaining to the transaction contemplated
by this Agreement have been made available for inspection by Purchaser and the
Advisors, if any.  Purchaser has been given no oral or written representations
or assurances from the Company or any representative of the Company except as
stated in this Agreement.  In evaluating the suitability of the purchase of the
equity of TIC, Purchaser has not relied upon any representation or other
information (oral or written) other than as stated in this Agreement or as
contained in documents or written answers to questions so furnished to Purchaser
or the Advisors by the Company.  Purchaser represents and warrants that it had
full access to information relating to TIC's and the TIC Entities' properties,
books, contracts, commitments, and records, as Purchaser requested.


b.           Purchaser together with the Advisors, if any, has such knowledge
and experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable Purchaser to utilize the information
made available to Purchaser in connection with this Agreement to evaluate the
merits and risks of the purchase of the equity of TIC and to make an informed
investment decision with respect thereto.  Purchaser is not relying on Seller,
or any of its employees or agents with respect to the legal, tax, economic,
business and related considerations of the purchase of the equity of TIC, and
Purchaser has relied on the advice of, or has consulted with, only such
Purchaser's own Advisors.


c.           Purchaser is acquiring the equity of TIC solely for such
Purchaser's own account for investment and not with a view to resale or
distribution thereof, in whole or in part.  Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the equity of TIC, and Purchaser has no plans to enter into any such
agreement or arrangement.


d.           Purchaser is aware that acquiring the equity of TIC involves a
number of very significant risks, particularly due to the liabilities primarily
incurred by TIC and the TIC

 
 

--------------------------------------------------------------------------------

 

Entities, the lack of substantial and/or substantive assets by TIC and the TIC
Entities, the nature of TIC's analysis of oil and gas properties, and Purchaser
has carefully investigated and considered the matters that may affect TIC's and
the TIC Entities' business and operations.   Purchase understands that by the
purchase of the equity of TIC that it is also acquiring all assets and all
liabilities as of TIC as of the closing date, including all assets and all
liabilities of the TIC Entities.  Purchaser is aware that TIC has previously
assigned any and all rights related to the service mark "STeP" to Seller.


6.           Restrictive covenant.  Seller agrees that, from and after the
closing, it will not without Purchaser's prior written consent, directly or
indirectly own, manage, operate, join, control, or participate in, or be
connected any competing business activity related to the territories of analysis
with respect to the Lease Activities for a period of five years after the
closing.


7.           Resignation of Directors and Executive Officers.  On closing, all
of the directors and executive officers of TIC shall have resigned.


8.           Indemnification.  Purchaser agrees to indemnify and hold harmless
Seller and the Company, its officers, directors, employees, agents, control
persons and affiliates against all losses liabilities, claims, damages, and
expenses whatsoever including, but not limited to, any and all expenses incurred
in investigating, preparing, or defending against any litigation commenced or
threatened, based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by Purchaser of any covenant or agreement made
by Purchaser herein or in any other document delivered in connection with this
Agreement.


9.           General Provisions.


a.           Further Assurances.  At any time, and from time to time, after the
Closing, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to confirm or perfect
title to any property transferred hereunder or otherwise to carry out the intent
and purposes of this Agreement.


b.           Waiver.  Any failure on the part of any party hereto to comply with
any of its obligations, agreements or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.


c.           Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be deemed to have been duly given if
delivered via overnight courier service (eg., Federal Express), as follows:  if
to Seller, to Attn: Board of Directors, Terra Energy & Resource Technologies,
Inc., 99 Park Avenue, Floor 16, New York, New York 10016, and if to Purchaser,
to Attn.:  Management Board Barbolin, Shapiro & Partners Establishment, 140,
FL-9494 Schaan, Liechtenstein or to such other address as each party may have
furnished to the other in writing.



 
 

--------------------------------------------------------------------------------

 

d.           Entire Agreement.  This Agreement, together with any exhibits and
schedules attached hereto, or specifically referenced and furnished in
connection herewith, constitute the entire agreement between the parties and
supersede and cancel any other agreement, representation, or communication,
whether oral or written, between the parties hereto relating to the transactions
contemplated herein or the subject matter hereof. This Agreement shall not be
modified or waived except by an instrument in writing signed by the party
against whom any such modification or waiver is sought.


e.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without giving effect to
its conflict of law principles.  The parties hereby agree that any dispute which
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a state or federal court located in New York County in the
State of New York and they hereby submit to the exclusive jurisdiction of the
state and federal courts located in New York County in the State of New York
with respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Agreement or any acts or omissions relating to the sale of the securities
hereunder.


f.           Assignment.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided
however, that any assignment by any party of its rights under this Agreement
without the prior written consent of the other parties shall be void.


g.           Miscellaneous.  This Agreement is the joint product of the parties,
and each provision hereof has been subject to the mutual consultation,
negotiation, and agreement of the parties, and shall not be construed for or
against any party hereto.  Each provision of this Agreement shall be considered
separable and if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Agreement.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Each of the parties
hereto shall pay its own fees and expenses (including the fees of attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.


[remainder of page intentionally left blank; signature page follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.


TERRA ENERGY & RESOURCE
TECHNOLOGIES, INC.








By:           /s/ Alexandre
Agaian                                                      
Name:  Alexandre Agaian
Title:  President and Chairman






BARBOLIN, SHAPIRO & PARTNERS ESTABLISHMENT






By:           /s/ Vladislav
Barbolin                                                      
Name: Vladislav Barbolin
Title: CEO

